[Cite as State v. Beauchamp, 2022-Ohio-738.]




                      IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                       HAMILTON COUNTY, OHIO




STATE OF OHIO,                                 :    APPEAL NO. C-210340
                                                   TRIAL NO. 20CRB-23081
        Plaintiff-Appellee,                    :

  vs.                                          :

CARLOS BEAUCHAMP,                              :        O P I N I O N.

     Defendant-Appellant.                      :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed in Part, Reversed in Part, and Cause
                           Remanded

Date of Judgment Entry on Appeal: March 11, 2022



Andrew W. Garth, City Solicitor, William T. Horsley, Chief Prosecuting Attorney,
and Ashton Tucker, Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Lora Peters, Assistant
Public Defender, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS



ZAYAS, Judge.

       {¶1}   Carlos Beauchamp appeals his conviction for criminal damaging

arguing that his conviction was not supported by sufficient evidence and was against

the manifest weight of the evidence, and the trial court erred by imposing a no-

contact order when he was not placed on community control. For the following

reasons, we remand the cause to the trial court with an instruction to vacate the no-

contact order and affirm the trial court’s judgment in all other respects.

                               Factual Background

       {¶2}   On December 4, 2020, Carlos Beauchamp was charged with criminal

damaging in violation of R.C. 2909.06(A), a misdemeanor of the second degree, for

damaging a vehicle owned by Ebony Molden.            Beauchamp pled not guilty and

proceeded to a bench trial.

       {¶3}   At the trial, Molden testified that she had dated Beauchamp from

approximately March to August 2020. While they were dating, Beauchamp had

given her $4,000 to purchase a Nissan Maxima. Molden did not have the title

because she still owed a payment to the lender.

       {¶4}   Molden testified that while she was at work, she walked outside and

saw Beauchamp breaking the back window of her car with a crow bar. The front

windshield and headlights had also been broken. Although Beauchamp was wearing

a green mask, Molden recognized him, and began chasing him. While she was

chasing him, Beauchamp stated that the car was his.

       {¶5}   Molden further testified that she chased him down a hill and onto

Beekman Street where she saw a police cruiser. The cruiser stopped, and an officer

asked where she was going. Molden told the officer that her car had just been




                                               2
                     OHIO FIRST DISTRICT COURT OF APPEALS



damaged by Beauchamp. Molden filed a police report with the officers.

       {¶6}   Officer Caleh Parker testified that he was on duty that day. Parker and

his partner were eating lunch in their cruiser while parked in a parking lot. They

heard a shattering sound and screaming, so they pulled onto Beekman Street. They

jumped out of the car, and a man and a woman were running toward them on the

sidewalk. The man was wearing a green mask and had something in his hand.

Parker went to the woman, who was screaming, to make certain that she was not

injured. After speaking with Molden, Parker noticed that the man had run into the

woods. At some point, Parker and his partner ran after the man, but could not find

him.

       {¶7}   Parker accompanied Molden to her car. The front windshield was

damaged, the headlights were broken, and the entire back window was broken. He

confirmed that the car was registered to Molden. Molden identified Beauchamp as

the person who damaged her car. After Parker testified, the state rested.

       {¶8}   Beauchamp testified on his own behalf.       He testified that he had

purchased lunch for his daughter from Chipotle that day. While Beauchamp was

eating lunch with his daughter, Molden called, and he did not answer the phone.

When she called again, he answered, and she accused him of damaging her car.

Beauchamp denied damaging the car.

       {¶9}   Beauchamp further testified that he had paid for most of Molden’s car,

and Molden was going to repay him when her business picked up. Beauchamp told

Molden to either repay him or give him the car. Molden agreed to give him the car if

he paid her an additional amount of money.




                                             3
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶10} After Beauchamp’s testimony, the defense rested, and the trial court

found Beauchamp guilty.       The court sentenced him to 20 days’ incarceration,

remitted the costs, and ordered him to stay away from Molden.

       {¶11} Beauchamp appeals, raising two assignments of error.

                       Sufficiency and Manifest Weight

       {¶12} In his first assignment of error, Beauchamp contends his conviction

was not supported by sufficient evidence and ran contrary to the manifest weight of

the evidence. In reviewing a challenge to the sufficiency of the evidence, a reviewing

court must determine whether, after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential elements

of the crime had been proved beyond a reasonable doubt. State v. Jenks, 61 Ohio

St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

       {¶13} When considering a challenge to the weight of the evidence, an

appellate court must review the entire record, weigh the evidence and all reasonable

inferences, consider the credibility of the witnesses, and determine whether, in

resolving conflicts in the evidence, the trier of fact clearly lost its way and created a

manifest miscarriage of justice. State v. Thompkins, 78 Ohio St.3d 380, 387, 678

N.E.2d 541 (1997). We afford substantial deference to credibility determinations

because the factfinder sees and hears the witnesses. See State v. Glover, 1st Dist.

Hamilton No. C-180572, 2019-Ohio-5211, ¶ 30.

       {¶14} Beauchamp argues that the state failed to prove that he was the person

who damaged the vehicle while wearing a green mask. Essentially, Beauchamp

contends that there was no testimony regarding the physical description of the

perpetrator, and no evidence that he was the man in the mask. Further, Beauchamp




                                               4
                       OHIO FIRST DISTRICT COURT OF APPEALS



denied damaging the vehicle and testified that he was having lunch with his daughter

at the time of the incident.

       {¶15} However, Molden testified that she saw Beauchamp break the back

window of her car with a crow bar. Molden, who had dated Beauchamp for five

months, recognized him despite the mask.           Additionally Molden testified that

Beauchamp claimed the car was his while she was chasing him.                 Although

Beauchamp testified that he was having lunch when the car was damaged, the trial

court believed Molden’s testimony

       {¶16} Viewing the evidence in a light most favorable to the prosecution, the

testimony was sufficient to establish that Beauchamp damaged the vehicle. We

cannot say that the trial court clearly lost its way and created a manifest miscarriage

of justice. We overrule the first assignment of error.

                                 No-contact Order

       {¶17} Next, Beauchamp argues that the trial court erred by imposing a no-

contact order because Beauchamp was not placed on community control. A no-

contact order is a community-control sanction. See State v. Anderson, 143 Ohio

St.3d 173, 2015-Ohio-2089, 35 N.E.3d 512, ¶ 17. A trial court can either impose

community control or incarceration. Id. at ¶ 31. Here, the trial court did not impose

community control and was not authorized to impose a community-control sanction.

Id. at ¶ 32. The state also concedes the error. Accordingly, we sustain the second

assignment of error.

                                     Conclusion

       {¶18} We overrule the first assignment of error and sustain the second

assignment of error. We remand the cause to the trial court with an instruction to




                                               5
                      OHIO FIRST DISTRICT COURT OF APPEALS



vacate the no-contact order.

                    Judgment affirmed in part, reversed in part, and cause remanded.

MYERS, P.J., and CROUSE, J., concur.


Please note:
       The court has recorded its own entry this date.




                                                6